Citation Nr: 0028964	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  His decorations include the Vietnam Service Medal and 
the Vietnam Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD.  

FINDINGS OF FACT

The record includes evidence of a PTSD diagnosis and evidence 
suggesting a relationship between that diagnosis and the 
veteran's period of active service in Vietnam.  

CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (1999);  see also 
Cohen v. Brown, 10 Vet. App. 128 (1999).

The record includes outpatient treatment records showing that 
the veteran has been followed in a VA mental health clinic 
since 1995.  A November 1995 treatment note indicates that 
the veteran currently met the diagnostic criteria for PTSD, 
chronic, delayed onset, based on symptoms including frequent 
vivid, intrusive thoughts of war experiences, recent 
nightmares about the war, feelings that he is reliving war 
experiences, and avoidance of stimuli associated with 
Vietnam.  Thus, there is evidence of a diagnosis of the 
claimed disability and evidence suggestive of a link, or 
nexus, between the claimed disability and the period of 
active service.  Therefore, the Board finds that the claim 
for service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); see 
also Caluza, supra.  


ORDER

The claim for service connection for PTSD is well grounded.  


REMAND

As noted, the Board has found the veteran's claim for service 
connection to be well grounded.  VA has a duty to assist a 
veteran in the development of facts which are pertinent to a 
well grounded claim.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In this case, the record indicates that the RO attempted to 
verify the veteran's claimed in-service stressors by 
contacting the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), formerly known as the Environmental 
Services Group (ESG).  In making this request, the RO 
provided USASCRUR with an information sheet which indicated 
that the veteran's unit of assignment was the "559th TC MB."  
In response, USASCRUR reported that it could not be 
established that the 559th Trans Co served in Vietnam; 
however, a 559th Trans Detachment (Det) was located in 
Vietnam during 1968-1971.  

In statements on appeal, the veteran has indicated that he 
was never assigned to the 559th outfit, as he was with the Hq 
& Svc Det USAMMA APO 96337 and the Hq & Svc Det USAMMA APO 
96312, and he has questioned the propriety of denying service 
connection when the unit he was assigned to was not been 
probed for his related stressors.  In a VA Form 21-4138, the 
veteran's representative indicated that the veteran was 
requesting that additional development be undertaken to 
verify his combat duty.  

A review of the available service personnel records indicates 
that the veteran was assigned to the 599th Trans. Co. while 
stationed at Fort Eustis, Virginia.  While in Vietnam, he was 
associated with the "UO 102 Hq & Svc Det USAMMA (CS) (VN)," 
and with the "SO #110 HQ USA SUPCOM CRB VN."  His principal 
duty while in Vietnam is listed as Marine Engineer Repairman.  
In light of the fact that the incorrect unit number and 
assignment information was initially provided to USASCRUR, 
the Board is of the opinion that an another attempt should be 
made to verify the veteran's claimed in-service stressors and 
to obtain information regarding the activities of the unit he 
was assigned to during his Vietnam duty.  While the Board 
regrets the delay in the adjudication of the veteran's 
appeal, it is noted that the veteran has indicated a desire 
that additional development be undertaken to verify his 
combat duty.  

The veteran's claimed in-service stressors include that he 
was sometimes exposed to American dead and he was very often 
exposed to American wounded during his Vietnam service, and 
that he often found himself in situations that he thought he 
would not survive.  He has also reported that when running an 
errand in May 1968, he accidentally opened the door to a 
morgue in Da Nang, which was so shocking that he threw up.  
In addition, the veteran has described another May 1968 
incident in which he hitched a ride on a transport plane and 
found that they were going to Khe Sanh, during the last days 
of the siege there.  He was dropped off at the Da Nang 
airfield, where he sat on the runway with mortars and rockets 
going off all around him because there was no place else to 
go until the attack was over.  He has also listed "Vandy" 
as the nickname of his best friend who was killed in action 
in 1967.  

In the USASCRUR report, it was noted that casualty files are 
arranged by last name, and that in order to verify claimed 
casualties, including the soldier nicknamed "Vandy," it 
would be necessary for the veteran to provide the soldier's 
full name, complete unit designation to the company level, 
and the most specific date possible.  On remand, the veteran 
will be afforded an additional opportunity to provide 
specific details and information which may aid in the attempt 
to verify his claimed stressors.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should request that the 
veteran provide additional details and 
specific information regarding the 
stressors and/or life- threatening events 
which he is claiming in relation to his 
service connection claim for PTSD.  The 
veteran should be asked to provide 
information with as much specificity as 
possible, including dates and locations 
for claimed events and the full name, 
unit number, and date of death of the 
soldier named "Vandy."  The veteran 
should be notified of the importance of 
his response and that his failure to 
cooperate with the RO's request for 
additional information would preclude 
meaningful development of his claim.  

2.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors reported by the veteran 
in statements on appeal and to health 
care professionals at the time of 
examination for treatment and/or 
evaluation.  This summary and copies of 
all associated documents which would 
facilitate a search, including copies of 
the veteran's service personnel records, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), formerly known as the 
Environmental Services Group (ESG), at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-2197.  USASCRUR should be 
requested to search the records and 
provide any information available which 
might corroborate the veteran's alleged 
stressors.  The USASCRUR report should 
then be associated with the claims 
folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the claim for service 
connection for PTSD, and a formal 
determination should be made as to 
whether the veteran was engaged in 
combat. If the RO's decision is adverse 
to the veteran, then he should be 
furnished an appropriate supplemental 
statement of the case. The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	
	Veterans Law Judge
	Board of Veterans' Appeals



 



